Citation Nr: 1205257	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  93-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for residuals of a fracture of the maxilla, prior to January 25, 1996; in excess of 10 percent from January 25, 1996; and, in excess of 30 percent from May 27, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran served on active duty from April 1964 to November 1967, from March 1968 to October 1969, and from January 1970 to November 1971. 

This matter arises to the Board of Veterans' Appeals (Board) from a June 1991 rating decision of the Winston -Salem, North Carolina Regional Office (RO), that in pertinent part denied an increased (compensable) rating for residuals of a fracture of the maxilla.  The Board remanded the claim in October 1995, and then denied the claim in March 1998.  In December 1999, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated the Board's decision and remanded the case.  The Board again remanded the claim in September 2000, February 2004, March 2007, August 2009, and January 2011. 

In November 1995, the case was transferred to the New Orleans, Louisiana Regional Office (RO). 

In February 1994, the Veteran testified before a Veteran's Law Judge who is no longer employed at the Board.  In April 2003, the Veteran testified before the undersigned Acting Veterans Law Judge. 

The Board must review all issues reasonably raised from a liberal reading of all documents in the record.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991). 
In this case, an August 2010 VA examination report indicates that the examiner associated the Veteran's speech symptoms with his service-connected disability.  This issue has not been adjudicated by the agency of original jurisdiction and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to January 25, 1996, the Veteran's residuals of a fracture of the maxilla are productive of some complaints of pain, but they are not shown to have been productive of a definite limitation that interferes with mastication or speech, a moderate nonunion of the mandible, a malunion of the mandible with moderate displacement, or an inter-incisal range of 31 to 40 millimeters, or a range of lateral excursion of zero to 4 millimeters.  

2.  For the period from January 25, 1996 to May 27, 2004, the Veteran's residuals of a fracture of the maxilla are shown to have been productive of complaints of pain, with popping of the temporamandibular joint, but not a limitation of motion between 21 and 30 millimeters, a malunion or nonunion of the maxilla with severe displacement, a severe nonunion of the mandible, or a malunion of the mandible with severe displacement.  
 
3.  As of May 27, 2004, the Veteran's residuals of a fracture of the maxilla are shown to have been productive of complaints of pain and difficulty chewing, but not a limitation of motion between 0 and 10 millimeters.  


CONCLUSIONS OF LAW

1.  Prior to January 25, 1996, the criteria for a compensable rating for residuals of a fracture of the maxilla have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.150, Diagnostic Codes 9903, 9904, 9905 (as in effect prior to February 17, 1994); Diagnostic Codes 9903, 9904, 9905, 9910, 9916 (as in effect February 17, 1994).  

2.  For the period from January 25, 1996 to May 27, 2004, the criteria for a rating in excess of 10 percent for residuals of a fracture of the maxilla have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (g) (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes 9903, 9904, 9905, 9916 (2011).

3.  As of May 27, 2004, the criteria for a rating in excess of 30 percent for residuals of a fracture of the maxilla have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (g) (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to an increased rating.  In February 1994, the Veteran testified before a former Veteran's law judge that his injuries caused nerve damage, inflammatory arthritis of the jaw and head.  He reported a head laceration and concussion aboard a ship in 1965, an altercation with someone in 1969 in Vietnam that resulted in arthritis of the jaw, and a vehicle accident in 1969 in Vietnam that caused facial bone fractures.  In April 2003, the Veteran testified before the undersigned Veterans Law Judge that he had pain, popping, inflammation, and spasms associated with his jaws.  He testified that he must avoid hard foods and that he has 8-scale pain that interferes with sleep.  He testified that he uses steroids and ibuprofen for jaw pain.  

With regard to the history of the disability in issue, the Veteran sustained two injuries in 1969, during service: a fractured left mandible and a fractured left maxilla in a fight, followed by a fractured maxilla and a Le Fort zygomatic fracture after he drove a dump truck over a cliff.  A February 1972 VA compensation examination report noted that teeth numbers 1, 9, 12, 14, 15, and 16, were missing in the maxilla, and that teeth numbers 17 and 32 were missing from the mandible.  A partial temporary maxillary denture was "unsatisfactory" due to tissue changes.  Bite and jaw opening was normal, however.  A July 1980 VA examination report noted chronic inflammatory changes of the mouth, throat, and teeth, with rather erythematous posterior pharynx.  An October 1990 private report stated, "...and there is a trace of facial asymmetry on the right side which I would attribute to his previous injuries."  See 38 C.F.R. § 4.1 (2011). 

In May 1972, the RO granted service connection for residuals of a fracture of the maxilla.  The RO evaluated this disability as 0 percent disabling (noncompensable).  The RO's decision was final.  See 38 U.S.C.A. § 7105(c).  

In March 1991, the Veteran filed a claim for an increased (compensable) rating.  In June 1991, the RO denied the claim.  The Veteran appealed the issue of entitlement to a compensable rating.  The RO subsequently granted the Veteran's increased rating claim, to the extent that it increased the Veteran's rating to 10 percent, with an effective date of January 25, 1996 (in May 2002), and increased his rating to 30 percent with an effective date of May 27, 2004 (in August 2006).  Since these increases did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

The Veteran's residuals of maxilla fracture were initially rated as 0 percent disabling under Diagnostic Code 9910.  VA deleted this code effective February 17, 1994.  See 38 C.F.R. Part 4, Appendix B.  

In May 2002, the RO granted a 10 percent rating effective from January 25, 1996, and indicated that it had rated this disability under Diagnostic Code 9999-9916.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  However, the U.S. Court of Appeals for Veterans Claims held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317   (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, DC 9999 represents an unlisted disability that requires rating by analogy to one of the disorders rated under 38 C.F.R. § 4.150, and the Board has analyzed the claim under the appropriate diagnostic codes, as noted below.  

A.  Prior to January 25, 1996

Under Diagnostic Code (DC) 9910 (1990), loss of whole or part of substance of, malunion of, or nonunion of the maxilla is rated analogously to loss of mandible and is rated according to the criteria set forth below.  

Under DC 9903 (1990), Mandible, nonunion of: moderate, warrants a 10 percent rating.

Under DC 9904 (1990), Mandible, malunion of: Moderate displacement, warrants a 10 percent rating.  A note following this subsection reflects that the rating assigned depends on the degree of motion and relative loss of masticatory function.  

Under Diagnostic Code 9905 (1990), any "definite limitation" that interferes with mastication or speech warrants a 10 percent rating.  

The provisions of 38 C.F.R. § 4.150 were amended effective February 17, 1994.  See 59 Fed. Reg. 2530  (1994).  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.  However, none of the above cases or General Counsel  opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation. 

Under the revised version of the regulations, DC 9905 provides that a 10 percent rating is warranted for an inter-incisal range of 31 to 40 millimeters.  In addition, a range of lateral excursion of zero to 4 millimeters also warrants a 10 percent rating.  A note states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  

Under DC 9916, a 10 percent rating is warranted for; Maxilla, malunion or nonunion of: moderate displacement.  

In October 1990, the Veteran underwent a left suboccipital craniotomy for an acoustic neuroma.  A November 1990 report from V. K., M.D., shows follow-up treatment, and notes, "He has got good facial movement on the left although his left mouth does tend to remain relatively immobile."  

An October 1994 private report mentions that the Veteran was reportedly taking cortisone for his jaw joint.  An April 1995 private report mentions continued facial pain and jaw pain.  

In July 1995, J. B., M.D., reported that the Veteran, "[H]as a rotation of the upper maxilla, such that the cross-bite is causing a gritting and pressure on his left TMJ.  And, his left nostril is definitely red."  The physician noted that broken bone protruding into the left sinus area might cause ostatitis or periosteal inflammation.  The physician recommended antibiotic and Prednisone.  

The Board finds that a compensable rating is not warranted under DC's 9903, 9904, 9905, or 9916 (as in effect prior to February 17, 1994).  Specifically, there are no findings to show any "definite limitation" that interferes with mastication or speech, nor is the evidence sufficient to show a moderate nonunion of the mandible, a malunion of the mandible with moderate displacement, or a malunion or nonunion of the maxilla with moderate displacement.  Furthermore, as of February 17, 1994, there are no range of motion findings for the jaw, therefore, there are no findings to show an inter-incisal range of 31 to 40 millimeters, or a range of lateral excursion of zero to 4 millimeters.  Accordingly the criteria for a 10 percent rating are not shown.  DC's 9905, 9916 (as in effect February 17, 1994).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has also considered the functional impairment which can be attributed to pain and weakness.  In this case, there are some reports of jaw pain.  However, there are no findings showing ranges of inter-incisal motion or lateral excursion, and no evidence showing functional loss, to include no findings of such symptoms as neurologic deficits, loss muscle strength, or muscle atrophy.  The Board therefore finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a compensable rating. 

B.  January 25, 1996 to May 27, 2004

The Veteran's disability has been evaluated as 10 percent disabling from January 25, 1996 to May 27, 2004.  In its May 2002 supplemental statement of the case, the RO indicated that it had granted an increased rating to 10 percent by rating this disability "analogously" to DC 9916. 

Under DC 9903, a 30 percent rating is warranted for: Mandible, nonunion of: Severe.

Under DC 9904, a 20 percent rating is warranted for Mandible, malunion of: Severe displacement.  

Under DC 9905, a 10 percent rating is warranted where there is 31 to 40-mm of motion.  A 20 percent rating is warranted where there is 21 to 30-mm of motion. 

Under DC 9916, a 30 percent rating is warranted for: Maxilla, malunion or nonunion of, severe displacement.  

A January 1996 VA dental compensation examination report indicates that the examination was performed on January 25, 1996.  The report notes that service-connection for dental trauma is in effect.  Multiple teeth were missing and a partial maxillary denture was in place.  His dentition was in good repair.  The report notes temporal mandibular joint (TMJ) pain and occasional difficulty eating.  Additional restorative treatment was needed, according to the examiner.  The diagnoses were missing teeth, and TMJ pain due to trauma.  The report states that there were no effects on the activities of daily living.

In February 1996, a VA physician, an ear-nose-throat (ENT) consultant, took issue with a January 1996 VA X-ray report and sent a letter to the RO concerning January 1996 skull X-rays.  The VA physician stated that the X-ray report was erroneous in that it should have reflected that the X-rays do show old mandible and maxilla fractures.  

According to a May 2001 VA dental and oral compensation examination report, the Veteran reported constant jaw pains and the examiner confirmed popping of the jaw on movement.  The examiner noted that teeth numbers 1, 9, 12, 14, 15, 16, 17, 19, and 31 were missing.  The missing upper teeth had been replaced by a removable partial.  There was no limitation of motion of the inner incisor.  There was generalized bone loss around all maxillary teeth and localized bone loss around the lower molars.  The diagnosis was, "The patient has missing teeth on the maxilla and the temporomandibular joint due to trauma he has had to his head and neck, which was incurred in 1969, and teeth # 8, 9, and 12, were lost due to this trauma during the accidents."

The May 2001 VA dental and oral examiner re-examined the Veteran in July 2001 and added that there was constant pain, popping, and grinding of the TMJs on both sides.  In the July 2001 report, the examiner noted severe pain on mastication and inability to chew hard foods.  There was no limitation of inner incisor range of motion or on lateral excursion.  There was generalized bone loss around all maxillary teeth and localized bone loss around the lower molars.  The diagnosis states: 

He does have missing teeth on the maxilla and temporomandibular joint problems that were probably due to the trauma he had to head and neck in 1969.  He lost tooth #8, 9, and 12 when he had this trauma and he does have temporomandibular joint problems.  He does have pain when he tries to eat.

A number of outpatient treatment reports mention TMJ syndrome.

An April 2004 VA dental and oral compensation examination report reflects that the Veteran rated jaw pain as being 8 on a 10-point scale.  The examiner noted severe bone loss in maxilla and mandible.  There was no significant limitation of motion.  The diagnoses were severe periodontitis, temporomandibular joint pain, and popping.  The dental examiner strongly recommended an examination of the temporomandibular joints by an oral surgeon. 

A decision of the Social Security Administration (SSA), dated in February 1995, shows that the SSA determined that the Veteran has been disabled from working since October 1990 due to disorders of the back and diseases of the ear.  

The Board finds that a rating in excess of 10 percent under DC 9905 is not warranted.  There is no evidence to show that the Veteran's jaw disability is productive of the limitation of motion of the inter-incisal range of 30 mm. or less. In this regard, there are no findings showing the Veteran's inter-incisal range of motion; however, there are three findings stating that he had no limitation of motion (in May 2001, July 2001, and April 2004) (specific degrees of motion were not provided).  In addition, the evidence shows some popping of the jaw, but it is insufficient to show a malunion or nonunion of the maxilla with severe displacement.  Therefore, the Board finds that the criteria for a higher rating under DC's 9905 and 9916 have not been met.  In addition, there is evidence of popping and some difficulty eating, however, evidence is insufficient to show that the Veteran's disability is productive of a severe nonunion of the mandible, or a malunion of the mandible with severe displacement.  Therefore, the Board finds that the criteria for a higher rating under DC's 9903 and 9904 have not been met.  

Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.  

The Board has also considered the functional impairment which can be attributed to pain and weakness.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45; see also VAGCOPPREC 9-98, 63 Fed. Reg. 56, 704 (1998).  In this case, a rating in excess of 10 percent is not warranted on the basis of additional functional loss due to pain and weakness.  As previously stated, there are no findings to show the specific range of motion in the Veteran's jaw during the time period in issue.  All findings as to the range of motion, however, state that there was no limitation of motion.  In this regard, there is no evidence to show such symptoms as incoordination, atrophy, or other neurological impairment, and the Board finds that the record does not show that the Veteran's functional loss due to his service-connected disability impairs him to such a degree that he has the equivalent of the criteria as required for a rating in excess of 10 percent.  

C.  As of May 27, 2004

Under 38 C.F.R. § 4.150, DC 9905, a 30 percent rating is warranted for the limitation of motion is from 11 to 20 mm.  A 40 percent rating is warranted for the limitation of motion is from 0 to 10 mm.  A note states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. Part 4. 

A VA examination report, dated in May 2004, states that the examination was performed on May 27, 2004.  The examiner measured an incisal opening from 15 to 18-mm with pain.  Right lateral movement was 6 to 7-mm, left lateral movement was 7-9 mm, and protrusive movement was to 7-mm.  Significant bone loss of the maxilla and mandible was noted.  Additional motion caused additional pain.  The diagnoses included temporomandibular joint pain and popping, bilateral temporomandibular joint syndrome, and limited ranges of motion. 

A VA dental and oral examination report, dated in December 2005, states that the Veteran had no speech difficulty.  The examiner noted missing teeth # 1, 9, 10, 12, 14, 15, 16, 17, 19, and 32.  Teeth #9, 10, and 12 had been replaced by a fixed-bridge prosthesis.  Anterior incisal opening was to 15 to 18-mm with some pain.  The right side TMJ dislocated at times.  Right lateral movement was 6 to 7-mm, left lateral movement was 7-9 mm, and protrusive movement was to 7-mm.  There was evidence of pain on chewing and there was some right-sided facial weakness.  Both TMJs had arthritis and popping.  Both the maxilla and mandible had significant bone loss with periodontitis.  Tooth # 30 showed pari-apical radial lucency around both roots.  The diagnoses were: (1) severe periodontitis, attributed to very poor oral hygiene; (2) temporomandibular joint pain and popping, bilaterally; (3) right-sided facial weakness; and, (4) bilateral temporomandibular joint pain with some limited range of motion.  The examiner recommended that an oral surgeon evaluate the case.  

VA progress reports, dated in February 2008, note that the Veteran's temporomandibular joint was WNL (within normal limits).  There was a functional occlusion.  The Veteran stated that he could not chew very well due to a broken filling on the right side.  He denied any recent flare-ups.  The reports note degenerative bone disease and TMJ degeneration.  

A September 2008 VA dental and oral compensation examination report shows that the jaw opening and lateral movements were within normal limits, i.e., 50-mm of opening and greater than 10-mm of side to side excursion.  The oral surgeon found only missing teeth # 9 and 12 related to the in-service injury.  The report notes that the Veteran had excellent healing from his fracture, and excellent dental reconstruction.  The Veteran reported that he had no idea why he was scheduled for the examination.  The report indicates that he denied clicking or popping.  The Veteran was forced to chew only on the right side due to loss of "left maxillary posterior occlusion."  No TMJ symptom was seen during the examination.  The physician also felt that other teeth were negatively affected by the in-service accident, but did not list which teeth.  Any apparent bone loss was consistent with loss of dentition.

An August 2010 VA oral surgery outpatient note states that "mio" (mandibular incisal opening) was to 40-mm, lateral excursions were to 8-mm, and protrusive excursion was to 8-mm.  There was no popping or clicking during range of motion study, but there was crepitus.  The impression was mild arthritic changes of the right TMJ without disc displacement or myofascial pain.  There was a mild chewing dysfunction due to TMJ pain.  There was no mandibular limitation of motion.  

A VA dental examination report, dated in August 2010, indicates that loss of bone of maxilla was estimated to be less than 25 percent.  There was, however, a detectable speech difficulty, such that the Veteran was not understood at times.  He could not speak clearly.  He also showed weakness and fatigue.  The diagnoses note a fractured maxilla with teeth knocked out, TMD with popping right TMJ, and fractured left mandible, fractured left subcondylar, fractured left zygoma.  Effects on usual activities were "none" to "mild" (chores, shopping, exercise, sports, recreation, traveling, feeding (one finding of "moderate"), bathing, dressing, toileting, grooming).  

A VA dentistry examination report, dated in August 2011, indicates that the Veteran took Tramadol for jaw pain.  This drug reportedly caused drowsiness.  The Veteran complained of symptoms that included chewing difficulty and severe jaw pains on use.  The physician, a doctor of dental surgery, reported that there was no loss of bone of maxilla or mandible, and no nonunion or malunion of the mandible.  Incisal opening was 35 to 40-mm and lateral excursion was 6 to 8-mm, bilaterally.  There was tooth loss due to loss of maxilla and mandible, but there was no speech difficulty.  The examiner also discussed that symptoms of the fractures include trismus, asymmetry of the face, and flattening of the midface.  

The Board finds that a rating in excess of 30 percent under DC 9905 is not warranted.  There is no evidence to show that the Veteran's jaw disability is productive of the limitation of motion of the inter-incisal range from 0 to 10 mm.  Therefore, the Board finds that the criteria for a higher rating under DC 9905 have not been met.  

The Board has also considered the functional impairment which can be attributed to pain and weakness.  DeLuca; 38 C.F.R. §§ 4.40, 4.45; VAGCOPPREC 9-98.  However, the Board first notes that the ranges of motion demonstrated on September 2008, and thereafter, would normally not warrant a rating in excess of 10 percent.  See DC 9905.  In addition, the August 2010 progress notes contains an impression of "mild" arthritic changes of the right TMJ without disc displacement or myofascial pain.  There was a "mild" chewing dysfunction due to TMJ pain, and there was no mandibular limitation of motion.  The August 2011 VA examination report states that all incisal openings remained the same on repeat motion studies, although the Veteran indicated pain in the left cheek and weakness in the right TMJ area.  He also had mild myofascial pain syndrome with mild chewing dysfunction.   Effects on usual activities were "mild" to "moderate."  The examiner stated that the DeLuca findings show that the Veteran is able to chew and function.  He had a reduced opening, but was able to function "close to normal."  There was "mild" chewing dysfunction, and no limitation on the range of motion.  

In summary, there is insufficient evidence of such symptoms as atrophy, incoordination, or other neurological impairment due to the Veteran's service-connected disability, and the Board finds that the record does not show that the Veteran's functional loss due to his service-connected disability impairs him to such a degree that a rating in excess of 30 percent is warranted.  Therefore, an increased rating is not warranted for the Veteran's disability on the basis of functional disability, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

D.  Conclusion

For the entire time period on appeal, under Diagnostic Code 9901, complete loss of the mandible warrants a 100 percent rating.  Under Diagnostic Code 9902, loss of approximately half of the mandible warrants a 50 percent rating when involving temporomandibular articulation.  If not involving temporomandibular articulation, loss of approximately half of the mandible warrants a 30 percent rating.  Id.  As loss of approximately half or more of the mandible is not shown, Diagnostic Codes 9901 and 9902, are not for application.  In addition, the criteria of DC 9913 provides for disability ratings only where there is loss of body of bone only through trauma or disease such as osteomyelitis.  They do not contemplate loss of the alveolar process through natural resorption.  This diagnostic code is therefore not for application.  38 C.F.R. § 4.150, DC 9913.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased rating is warranted.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of 30 percent is provided for certain manifestations of the service-connected disability on appeal, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

The Board acknowledges that an appellant is normally competent to testify as to symptoms associated with his disabilities which are non-medical in nature, however, he is not competent to testify as to the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature). 

The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2011).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2004, and April 2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded several VA examinations, and two hearings.  

In January 2011, the Board remanded the claim, and directed that the Veteran be examined by an oral surgeon, whose findings should include the inter-incisal range of motion and lateral excursion, if any.  The oral surgeon was directed to provide findings pertaining to functional loss sufficient for application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  In August 2011, the Veteran was afforded an examination by K.C.P., DDF OMFS (oral and maxillofacial surgeon).  The report indicates that the Veteran's records were reviewed, and it shows that the Veteran was examined.  All requested findings were provided.  Under the circumstances, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided). 

The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


